Citation Nr: 1519979	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-00 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension benefits, from January 1, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1940 to August 1945.  The Veteran died in May 1983.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

The Board notes that the Veteran's surviving spouse was the original Appellant for this appeal.  The Veteran's surviving spouse completed a substantive appeal in January 2013; unfortunately, she died in April 2013.  

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  

In this case, the record reflects that the RO determined the current Appellant was a proper person to be substituted as claimant in the surviving spouse's claim for VA benefits, which was pending at the time of her death.  The Board will address the merits of the appellate claim with the Appellant as substituted party.  

The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.

The Appellant requested a hearing before the Board.  The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Appellant's case, as well as documents in the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

From January 1, 2009, the surviving spouse's countable income did not exceed the allowable VA income limit for entitlement to nonservice-connected death pension benefits.


CONCLUSION OF LAW

The criteria for an award of VA nonservice-connected death pension benefits, from January 1, 2009, have been met.  38 U.S.C.A. §§ 1503, 5103A (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Nonservice-Connected Death Pension Benefits, From January 1, 2009

The Appellant seeks entitlement to nonservice-connected death pension benefits, from January 1, 2009.

Death pension is a monthly benefit, payable by VA, to a surviving spouse, and/or child(ren), of a Veteran.  Specifically, the law provides that the Secretary shall pay to the surviving spouse of each Veteran, who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability, pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. §§ 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

Thus, death pension benefits are based on income.  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  

Social Security benefits, annuities, life pensions, and interest and dividends are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

VA excludes unreimbursed medical expenses paid by a surviving spouse within the corresponding 12-month annualization period, when the amount(s) (I) has been paid or will be paid by the surviving spouse; (II) has been or will be incurred by a member or constructive member of the surviving spouse's household; and (III) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse as in effect during the 12 month annualization period in which the medical expense(s) was paid.  See 38 C.F.R. § 3.272(g)(2).  

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Pension shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the annual income of the surviving spouse, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 C.F.R. § 2.274(c).

The Board notes that the surviving spouse was granted entitlement to aid and attendance benefits, effective August 2006.  See July 2007 rating decision.  

The surviving spouse was awarded death pension benefits in the amount of $945 per month, in November 2007, effective from September 1, 2006.  A cost of living adjustment was to be made in December 1, 2006, in the amount of $976.00.  

An April 2009 letter indicates that the surviving spouse was to receive a reduced amount of $346, monthly, effective January 2008, and $358, monthly, starting December 1, 2008.  Benefits were to be terminated, effective January 1, 2009, due to excessive income.

VA establishes an annual rate for nonservice-connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541.  The maximum annual rate for nonservice-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. 

In 2009, effective December 1, 2008, the maximum death pension amount for aid and attendance without dependents was $12,681.  See 38 C.F.R. § 3.23, M21-1, Part I, Appendix B.  Five percent of this amount is $634.  

In 2010, the rate remained the same as 2009.  

In 2011, that amount was increased to $13,138.  Five percent of this is $657.  

In 2012, the MAPR was $13,362.  Five percent of this is $668.

In 2009, the Veteran's spouse indicated in her February 2009 Improved Pension Eligibility Verification Report that she received Social Security benefits in the amount of $1134, monthly, with pension and retirement in the amount of $242, for a total of $16,512, annually.  She indicated her expenses were a total of $6,606 (not counting the amount of "around the clock care" provided by the current Appellant, considering that the Appellant indicated she was not actually paid for her services).  However, medical expenses can only be deducted that are in excess of five percent of the MAPR.  Here, the total for medical expenses ($6,606) exceeds five percent of the MAPR ($634).  Subtracting this amount ($6,606-$634) reveals medical expenses above five percent of the MAPR totaling $5,972.  This is the amount that can be deducted from income.  The medical expenses are then subtracted from her income ($16,512-$5,972), for a final countable income of $10,540.  As such, her countable income fell below the MAPR for 2009 ($12,681), and she is entitled to death pension benefits for the year 2009.

The Appellant submitted a medical expense report and pension eligibility report for the time period of January 2010 to December 2010.  The Appellant indicated the Veteran's spouse was receiving $1,135 monthly from Social Security, with $70 and $142 monthly in pension, for a total of $16,164.  The Appellant indicated that the spouse had paid a total of $1,158.00 in Medicare for the year, $2,093 to private insurance for the year, and various other medical expenses, for a total of $6,324.  However, medical expenses can only be deducted that are in excess of five percent of the MAPR.  Here, the total for medical expenses ($6,324) exceeds five percent of the MAPR ($634).  Subtracting this amount ($6,324 - $634) reveals medical expenses above five percent of the MAPR totaling $5,690.  This is the amount that can be deducted from income.  The medical expenses are then subtracted from her income ($16,164 - $5,690), for a final countable income in 2010 of $10,474, below the applicable 2010 MAPR ($12,681) for death pension for a surviving spouse on aid and attendance with no dependents.  The criteria are met for entitlement to death pension benefits in 2010.

The Appellant submitted a medical expense report and pension eligibility report for the time period of January 2011 to December 2011.  The Veteran's spouse received $1,150 monthly, from Social Security, and $70 and $142 from pension monthly, for a total of $16,344 annually.  The Appellant indicated that the Veteran's spouse had paid $1,158.00 in Medicare for the year, $2,093 to private insurance for the year $2,180 for adult care services, and $601 for additional medical expenses in 2011, for a total of $6,032.  However, medical expenses can only be deducted that are in excess of five percent of the MAPR.  Here, the total for medical expenses ($6,032) exceeds five percent of the MAPR ($657).  Subtracting this amount ($6,032 - $657) reveals medical expenses above five percent of the MAPR totaling $5,375.  This is the amount that can be deducted from income.  Medical expenses are then subtracted from her income ($16,344 - $5,375, for a final countable income 2011 of $10,969, falling below the applicable 2011 MAPR ($13,138) for death pension for a surviving spouse with no dependents on aid and attendance.  As such, the criteria for entitlement to death pension benefits in 2011 are met.

The Appellant submitted a medical expense report and pension eligibility report for the year 2012.   The Veteran's spouse received approximately $1,150 monthly, from Social Security, and $70 and $142 from pension monthly, for a total of $16,344 annually.  The Appellant indicated that the Veteran's spouse had paid $1,524 in Medicare for the year, $2,093 to private insurance for the year, $560 in various medical expenses, $1,920 for adult care services, for a total of $6,097.  However, medical expenses can only be deducted that are in excess of five percent of the MAPR.  Here, the total for medical expenses ($6,097) exceeds five percent of the MAPR ($668).  Subtracting this amount ($6,097 - $668) reveals medical expenses above five percent of the MAPR totaling $5,429.  This is the amount that can be deducted from income.  The Appellant's medical expenses are then subtracted from her income ($16,344 - $5,429), for a final countable income in 2012 of $10,915, falling below the applicable 2012 MAPR ($13,362) for death pension for a surviving spouse with no dependents on aid and attendance.  Therefore, the criteria are met for entitlement to death pension benefits in 2012.

The Veteran's surviving spouse died in April 2013.

The Board notes that the RO did not consider some of the claimed medical expenses, such as transportation needs, because they did not know the purpose of the needs, such as doctors' visits.  See June 2014.  However, the Appellant has submitted detailed records indicating that the expenses were in fact, medical expenses.  

As the surviving spouse's income from January 1, 2009 fell below the applicable MAPR pension rates, entitlement to death pension benefits from January 1, 2009 is warranted.


ORDER

From January 1, 2009, entitlement to nonservice-connected death pension, is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


